IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATES VILLE DIVISION

DOCKET NO. 5:19-CR-00090

UNITED STATES OF AMERICA )
) CONSENT ORDER AND

Vv. ) JUDGMENT OF FORFEITURE
)

TRAVIS DWAYNE ENLOE )

WHEREAS, the defendant, TRAVIS DWAYNE ENLOE, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim, P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;

Case 5:19-cr-O0090-KDB-DSC Document 17 Filed 07/29/20 Page 1 of 2
Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed, R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing,

SO AGREED:

ATHAND. Day % "9 DF
Asistant United States Attorney

Zeez Gr 49—

TRAVIS DWAYNE ENLOE
Defendant

TAYLOR GOODNIGHT
Attorney for Defendant

Signed: Tuy 24, 2020
Dar

DAVID. KE
United States Magistrate Judge
Western District of North Carolina

Case 5:19-cr-O0090-KDB-DSC Document 17 Filed 07/29/20 Page 2 of 2

 
